Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 12 and 86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the desired mineral."  There is insufficient antecedent basis for this limitation in the claim.
Claim 86 recites the limitation "the impure metal."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 76, 78, and 80-86 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kerns et al. (US 2014/0110621) as evidenced by Jones et al. (US 3,862,028).
Regarding claim 1, Kerns teaches a process for treating an ore/gangue stream containing copper/other metals comprising carrying out a flotation process in the presence of a cationic depressant such as a cationic polyacrylamide based polymer (claim 3, [0011]-[0012], [0027]-[0028], [0078]-[0085], and [0118]).  It is noted that the polymer is taught to be polyacrylamide ([0118]) and further teaches that the different polymers can include cationic acrylamide monomers ([0080]).  One skilled in the art would have found Kerns either anticipates the polyacrylamide being cationic as it is one of the few options for polyacrylamide polymers, or it would have been obvious given that cationic polyacrylamide is one of the few options for polyacrylamide flocculants especially in view of [0080] that explicitly teaches that cationic acrylamide is desirable in the treatment process. 
It is noted that Kerns does not explicitly stated that the polyacrylamide is a depressant. However, depressants are chemicals that inhibit flotation of certain 
Regarding claims 4-5, Kerns teaches that the composition being treated contains insoluble silicate/clay and the metal ([0003] and [0027]-[0034]).
Regarding claim 76, Kerns teaches that the metal is copper and/or molybedenum ([0027] and [0135]).
Regarding claim 78, it is submitted that the flotation processes listed in Kerns would be considered direct flotation processes. 
Regarding claims 80-85, Kerns teaches that the metals in the stream that are recovered/removed includes copper, molybedenum, and zinc ([0027] and [0135]). It is noted that the specific recovery percentage and grade improvement percentage are merely effects of the process outlined. As modified Kerns teaches the same stream being treated with the same chemicals, one skilled in the art would expect the same results even if not explicitly stated as the same process cannot produce different results ("[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  It is also noted that other variables can be optimized, such as residence time in the flotation reactor and amount of depressant added in order to achieve the desired result. 
Regarding claim 86, it is noted that Kerns does not teach the percentage of insoluble contaminants in the metal. However, Kerns teaches that the method can be applied to a stream having insoluble contaminants in the metal and one skilled in the art would have found the general teaching either anticipates applying said method to the ranges claimed, or it would have been obvious as it is merely applying a known treatment method to a specific portion of streams for which the process was designed to treat. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerns et al. (US 2014/0110621) as evidenced by Jones et al. (US 3,862,028) in view of Davies et al. (US 6,080,804).
Regarding claims 2 and 12, Kerns teaches that the molecular weight is not meant to be limiting ([0048]) and can be adjusted ([0061]). However, Kerns fails to detail the specifics of the polyacrylamide such as the molecular weight being 200,000-2,000,000 and how it was made to be cationic. Davies teaches that for polyacrylamide used to treat mining streams, the molecular weight is preferably greater than 100,000 or 1,000,000 and that it is a Mannich polyacrylamide (C7/L15-32). As such, one skilled in the art would have found it obvious to look to examples in the art for functional molecular weights (greater than 100,000) or how the specific polyacrylamide was made (Mannich reaction).

Claim 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerns et al. (US 2014/0110621) as evidenced by Jones et al. (US 3,862,028) in view of Bair et al. (US 2004/0159613).
Regarding claim 73, Kerns fails to teach the use of polydiallyldimethylammonium chloride (polyDADMAC) with a MW up to 1,000,000 (as high as 1,000,000).  Bair teaches that in treating a stream having ore/clay, polyDADMAC with a MW of 200,000 is added in order to better remove solids from the water especially when in combination with an acrylamide based cationic polymer (Table 1 and [0113]).  As such, it would have been obvious to include a polyDADMAC polymer with a MW of 200,000 in order to aid in the separation of solids from liquids in an ore/clay waste stream. 


Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerns et al. (US 2014/0110621) as evidenced by Jones et al. (US 3,862,028) in view of Gustafsson et al. (US 2015/0314305).
Regarding claim 75, Kerns fails to teach the cationic polymer consists of repeating units of epichlorohydrin, dimethylamine and ethylenediamine monomers, and further the cationic polymer comprises from 0.1 to 99.9 mole percent of each of said monomers. Gustafsson teaches that for treating ore streams having clay and gangue, a preferred polymer consists of repeating units of epichlorohydrin, dimethylamine and ethylenediamine monomers ([0014]).  Thus, it would have been obvious to provide the Gustafsson polymer that consists of repeating units of epichlorohydrin, dimethylamine and ethylenediamine monomers as it is a known treatment polymer for similar streams and combining or replacing an art recognized equivalent for the same purpose would have been an obvious matter to one skilled in the art (see MPEP 2144.06).
It is noted that optimizing the exact concentration/amount of each monomer would have been an obvious matter to one skilled in the art (Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a 

Claim(s) 77 and 79 is/are rejected under 35 U.S.C. 103 as obvious over Kerns et al. (US 2014/0110621) in view of Jones et al. (US 3,862,028).
Regarding claim 77, Kerns fails to teach the depressant consisting of the cationic polyacrylamide. As stated above, one skilled in the art would expect polyacrylamide to function as a depressant especially in view of Jones that teaches it functions as a depressant with 98.8% efficiency (Table 2). As such, one skilled in the art would have found it obvious to substitute the cationic polyacrylamide of Jones as the only depressant as it is merely substituting known equivalents for the same purpose. (In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of 
Regarding claim 79, it is submitted that optimizing the amount added is merely finding the workable/optimum concentrations Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). 

 Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive. Applicant’s argument directed towards how the polyacrylamide is not a depressant is addressed in the body of the rejection above. Further, Jones is shown to explicitly teach that polyacrylamide functions as a depressant.
Applicant argued that the Bair reference teaches polyDADMAC being used with a hydrocyclone and not a flotation process and therefore cannot function as a depressant. PolyDADMAC primarily is used to form flocs (solid particles) that are then removed from said liquid. This is similar to Kerns teaching that the solids are allowed to form flocs and settle ([0038]). As polyDADMAC flocculates the same materials as claimed and since 
Arguments directed to claims 39 and 74 are moot as both claims are cancelled. 
Similarly, the same reasoning applies to the Gustafsson reference as applied above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER KEYWORTH/Primary Examiner, Art Unit 1777